Citation Nr: 0729444	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
at the Saint Alphonsus Regional Medical Center for medical 
treatment on November 28, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Boise, Idaho, which denied the veteran's claim of entitlement 
to payment or reimbursement of expenses incurred at the Saint 
Alphonsus Regional Medical Center for medical treatment on 
November 28, 2003.  

In May 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  On November 28, 2003, the veteran received emergency room 
medical treatment at Saint Alphonsus Regional Medical Center 
for a dislocated right hip.  

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.  

3.  A VA facility was feasibly available at the time the 
veteran received treatment at Saint Alphonsus Regional 
Medical Center on November 28, 2003.  


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided on November 28, 2003, have not 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000, 17.1002 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice must be provided prior to 
the initial unfavorable adjudication by the RO.  Id. at 120.  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  

VCAA content compliant notice was provided to the veteran by 
letter dated in March 2005.  This notice was properly 
tailored to his claim.  He was told to submit evidence to 
substantiate his claim, including evidence tending to show 
that VA facilities were not available to provide the 
necessary care on November 28, 2003.  This letter informed 
the veteran of his and VA's respective duties in obtaining 
evidence, including that that VA would make reasonable 
efforts to obtain relevant evidence from private sources, 
such as private medical records.  He was told that he must 
provide enough information for VA to request private records, 
but that he was also free to obtain the evidence and submit 
it directly to VA.  Furthermore, he was told that he should 
send copies of any relevant evidence that he had in his 
possession.  

Although this letter did not precede the initial adjudication 
by the RO, the veteran has not been prejudiced by this 
timing.  Since this notice letter, the veteran has had 
sufficient time and opportunity to provide VA with evidence 
and/or information to substantiate his claim.  Indeed, he 
submitted additional argument during the May 2007 hearing and 
made no mention of any additional outstanding evidence.  
Because the veteran has had the opportunity to participate 
effectively in his appeal, the essential fairness of an 
adjudication by the Board at this time is unaffected by the 
timing of the notice letter.  Cf. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

Of record are administrative and medical records from Saint 
Alphonsus Regional Medical Center for treatment rendered on 
November 28, 2003. The veteran has not requested assistance 
in obtaining any other evidence.

The Board finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Merits

Records from the emergency department of Saint Alphonsus 
Regional Medical Center show that the veteran was treated for 
a dislocated right hip on November 28, 2003 and released that 
same day.  The veteran contends that he is entitled to 
reimbursement or payment of expenses incurred as a result of 
that treatment.  

During the May 2007 hearing, the veteran testified that he 
fell on November 28, 2003, resulting in a dislocation of his 
right artificial hip.  Hearing transcript at 2.  He testified 
that he remained outside for two hours until his spouse 
arrived home and called an ambulance.  Id. at. 3.  He further 
testified that once he was stabilized, the ambulance 
personnel asked him where his medical facility was located, 
and he informed them that he had just established himself 
with VA.  Id.  He testified that the emergency medical 
technician told the veteran's spouse "[t]hat's not where you 
want to take him, you need to take him to Saint Al's."  Id.  

He further testified to that the VA facility was sixteen and 
one-half miles from his home and Saint Alphonsus Regional 
Medical Center was "about eight miles" from his home.  Id. 
at 6.  

Of record is a document entitled "RE-REVIEW ON APPEAL OF 
DENIAL OF EMERGENCY CARE @ PRIVATE HOSPITAL", dated in March 
2004 and signed by a physician.  This document contains the 
note "I can understand why the patient did not wish to come, 
but the VA was certainly available."  

This document also indicates that the veteran has service-
connected disabilities that include a 100 percent rating for 
traumatic arthritis and a 30 percent rating for hip 
prosthesis.  During the May 2007 hearing, the veteran 
testified that each of his hips has been replaced with a 
prosthesis.  Hearing transcript at 3.  The duplicate Combined 
Health Record (CHR hereinafter) does not indicate whether the 
veteran has a total and permanent disability or for which hip 
prosthesis he has been awarded service connection.  
Regardless, the Board has considered this claim under 38 
U.S.C.A. § 1725, for reimbursement or payment for medical 
treatment of service-connected disabilities, and under 38 
U.S.C.A. § 1728, for reimbursement or payment of expenses for 
emergency treatment of veterans not eligible under 38 
U.S.C.A. § 1725.  

The veteran's condition on November 28, 2003 was a medical 
emergency.  However, under either basis of entitlement, the  
claim fails for the same reason - VA facilities were feasibly 
available to treat his condition on November 28, 2003.  

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Hospital care 
may be authorized for: (1) a service-connected disability or 
disability for which discharged from military service; (2) a 
condition adjunct to a service-connected disability; (3) 
veterans participating in a rehabilitation program under VA 
auspices; (4) any disability of a veteran totally and 
permanently disabled from a service-connected disability; (5) 
emergency condition arising during authorized travel; and (6) 
any disability of a veteran receiving VA contract nursing 
home care. See 38 U.S.C.A. § 3104; 38 C.F.R. § 17.52.

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service- 
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

In addition, the Veterans Millennium Health Care and Benefits 
Act, which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  
Regulations implementing 38 U.S.C.A. § 1725 and are codified 
at 38 C.F.R. § 17.1000-.1008 (2006).

38 C.F.R. § 17.1002 provides for nine separate substantive 
conditions that must all be met in order to sustain a claim 
for reimbursement or payment under 38 U.S.C.A. § 1725, as 
follows:  

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public; 

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part); 

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center); 

(d) The claim for payment if 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility; 

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment; 

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment; 

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment); 

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment, and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and; 

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
(U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability). 

The Court has observed that given the Congress' use of the 
conjunctive "and" in 38 U.S.C.A. § 1728, all three statutory 
requirements, enumerated in subsections (a), (b), and (c), 
would have to be met before reimbursement could be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 547 (1997).  
As the same conjunctive "and" is employed in 38 U.S.C.A. § 
1725 and 38 C.F.R. § 1002, it follows that all conditions 
listed in the conjunctive must be met before reimbursement or 
payment could be authorized under 38 U.S.C.A. § 1725.  A 
necessary condition under both statutes is that VA facilities 
were not feasibly available at the time the treatment was 
rendered.  

Based upon the evidence of record, the Board finds that the 
VA physician's statement that "VA facilities were certainly 
available" (emphasis added) precludes a finding that VA 
facilities were not feasibly available to treat the veteran 
on November 28, 2003.  There is no reason to doubt the 
validity of this medical opinion, as the veteran has 
indicated that the distance from the site of his injury and a 
VA facility was not significantly different from distance 
from the site of his injury and Saint Alphonsus Regional 
Hospital.  Furthermore, the veteran testified that he was 
stabilized and conversing with the ambulance personnel prior 
to transport.  Because the March 2004 physician's statement 
indicates that VA facilities were feasibly available to treat 
the veteran on November 28, 2003, his claim must be denied.  

The Board is aware of the example given in 38 C.F.R. § 
17.1003(c) as to facts that would satisfy the condition of 
unavailability of a VA facility and unreasonableness in an 
attempt by a prudent person to use them beforehand.  38 
C.F.R. § 17.1003 (c) states that the conditions would be met 
if evidence established that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  The Board does not find 
such evidence in this case.  

The evidence going to this issue includes the veteran's 
statement in March 2004 and his testimony in May 2007, which 
are somewhat inconsistent and place his recollection of the 
event in question.  For example, in March 2004 he said that 
he told the EMTs that he was in the care of VA, and "when 
they hesitated about taking me there, my wife directed them 
to take me to St. Alphonsus which is closest to our 
location."  In May 2007, he testified that the ambulance 
personnel told his wife, "[t]hat's not where you want to 
take him, you need to take him to Saint Al's."  Despite 
adequate notice and opportunity, the veteran has not 
presented evidence as to the reason that the ambulance 
personnel allegedly made this suggestion.  From his 
statements in March 2004 and May 2007, the Board will not 
infer that a determination was made by the ambulance 
personnel that the VA facility did not have available the 
appropriate level of care to reduce the veteran's hip.  Nor 
will the Board infer that the additional four miles to the VA 
facility would have made it not feasible to transport the 
veteran to the VA facility instead of the private hospital.  

Finally, the veteran appears to argue that conversations with 
VA employees in the process of developing his claim are 
determinative as to whether payment or reimbursement is 
warranted.  He asserts that he reported the treatment the 
following day and was told by VA employees that "[w]e'll 
take care of it.  You did the right thing."  Hearing 
transcript at 4.  He also contends that VA employees told him 
"[d]on't pay those bills because we're gong to take care of 
it."  Id.  This does not constitute authorization by VA to 
reimburse or pay for the costs incurred by his medical 
treatment on November 28, 2003.  That VA employees without 
authority to approve his claim (such as the VAMC director or 
a VA clinical director), commented on the likelihood of 
approval of his claim, does not stand in place of 
satisfaction of statutory and regulatory requirements for 
payment or reimbursement of expenses for medical treatment at 
a non-VA facility.  

As the preponderance of the evidence establishes that a VA 
facility was feasibly available on November 28, 2003, the 
veteran's claim for payment or reimbursement of costs 
incurred for medical treatment on that date must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to payment or reimbursement of medical expenses 
incurred at the Saint Alphonsus Regional Medical Center for 
medical treatment on November 28, 2003, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


